Citation Nr: 0944948	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1976 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) 
located in Witchita, Kansas that denied the Veteran's claim 
for service connection for a right knee condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
right knee condition.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of 
his claim.  

As noted, the Veteran served on active duty in the Air Force 
from April 1976 to October 1979.  An April 1978 service 
treatment record reflects that the Veteran complained of 
right knee pain of undetermined etiology.  A notation was 
made regarding a possible loose body and a radiological 
examination was ordered.

A few days later, in May 1978, it was noted that the Veteran 
had a history of months of intermittent right knee 
discomfort, especially with wet weather, going up and down 
stairs, getting out of the car, and kneeling.  It was noted 
that the Veteran had sustained "various forms of minor 
trauma" but "no significant injury."  Discomfort on 
flexion was noted as well as tenderness over the inferior 
pole of the patella.  Radiological testing revealed several 
isolated opacities at the inferior pole of the patella, and a 
three millimeter opacity in the joint space was noted on the 
lateral view.  An impression of "tendonitis at origin of 
patellar tendon, rule-out an osteochondritis dessicaus 
problem" was noted.

A subsequent May 1978 service orthopedic treatment record 
reflects that the Veteran reported experiencing right knee 
pain, and that he reported point tenderness over the inferior 
pole of the patella on the right side.  An impression of 
"tendonitis patellar tendon" was recorded.

An August 1979 separation examination report includes a 
notation that in 1975 the Veteran experienced bursitis in his 
right knee that was not treated, but no reference was made to 
the April and May 1978 treatment records noted above.

VA treatment records dated October 2000 to September 2002 and 
June 2006 to January 2007 reflect that the Veteran complained 
of right knee pain.  An October 2000 VA treatment record 
reflects that the Veteran was diagnosed with right knee 
arthralgia.  An April 2002 VA treatment record reflects that 
the diagnosis was changed to arthralgia and tendonitis, non-
specific.  A September 2002 VA radiological report reflects 
an impression of "old changes compatible with old avulsion 
fracture of the inferior aspect of the patella."  Most 
recently, a January 2007 VA orthopedic consultation record 
reflects a diagnosis of chronic patellar tendonitis of the 
right knee.

The Veteran has not been provided with a VA examination in 
connection with his claim.  VA's duty to assist includes 
providing a medical examination when the record (1) contains 
competent evidence that the Veteran has a current disability, 
(2) contains evidence indicating that the disability is 
related to service, and (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Because there is evidence of a current right knee disability, 
a diagnosis of a right knee condition in service, and the 
Veteran alleges continuity of symptomatology since service, 
VA is under an obligation to provide the Veteran with an 
examination in connection with his claim for service 
connection for a right knee disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board notes that the January 2007 VA orthopedic treatment 
record makes reference to a 2003 radiological report that has 
not been associated with the claims file.  Moreover, the 
January 2007 record reflects that the Veteran reported 
ongoing, worsening right knee pain over the last 15 years 
without any precipitating injury.  VA has a duty to assist 
veterans in obtaining all potentially relevant documents to 
substantiate a claim, including medical evidence either to 
verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), 
(b) (West 2002 & Supp. 2009); 38 C.F.R.§ 3.159(c) (2009); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  Therefore, an 
attempt should be made to obtain the radiological report, and 
to once again request the names and locations of any health 
care providers who have treated him for his claimed knee 
disability since separation.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all 
relevant treatment records that have not 
been associated with the claims file, 
including but not limited to any relevant 
VA treatment records relating to his right 
knee condition.  Regardless of whether he 
responds, obtain any available VA 
treatment records relating to the knee 
during the period from 2003 to 2006, 
including the 2003 radiological report, 
and any available records from February 
2007 to present.  As to any private 
treatment identified, obtain any necessary 
authorization and consent forms from the 
Veteran.  Request copies of all records 
identified by the Veteran and associate 
them with the claims file.  If these 
records are found to be unavailable, or if 
the Veteran fails to identify any missing, 
relevant records, this should be 
specifically noted in the claims file.

2.  Schedule the Veteran for a VA 
examination of his right knee.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should review 
all pertinent records associated with the 
claims file, particularly the service 
treatment records reflecting a diagnosis of 
right knee tendonitis.  After reviewing the 
file and conducting a thorough examination 
of the Veteran's right knee, the VA 
examiner should identify all current 
disabilities of the right knee.  As to each 
disability identified, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the condition 
is casually related to his active service.  

The VA examiner should provide a 
comprehensive report including a complete 
rationale for all opinions and conclusions.  
If the VA examiner concludes that the 
Veteran's current right knee condition is 
not related to the Veteran's in-service 
complaints, the examiner must explain, in 
detail, the reasoning behind this 
determination.  If further testing or 
examination by specialists is required to 
evaluate the Veteran's right knee 
condition, such testing or examination is 
to be done before completion of the 
examination report.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

